Citation Nr: 0329040	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  00-23 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUE

Entitlement to a compensable disability evaluation for 
bilateral hearing loss, based on an initial determination.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse.


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.

The veteran's case was remanded in April 1999 and in February 
2001 for additional development and is again before the Board 
for appellate review.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 2000 rating 
decision from the RO in Cleveland, Ohio, which granted 
service connection for bilateral hearing loss and assigned a 
noncompensable disability rating.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  In addition, VA 
promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

A review of the claims folder reveals that, despite the fact 
that the file was in the possession of the RO prior to 
November 9, 2000 (the effective date of the VCAA), the RO 
never advised the veteran of the VCAA, and the potential 
impact this law might have on his claim.  This violation of 
due process must be addressed before the Board can undertake 
any action in this claim.

Compliance requires that the veteran be notified, via 
letter, of any information, and any medical or lay evidence, 
not previously provided to the Secretary, that is necessary 
to substantiate the claims.  A general form letter, prepared 
by the RO, not specifically addressing the disability or 
disabilities at issue, is not acceptable.  The RO must 
indicate which portion of that information and evidence, if 
any, is to be provided by the claimant, and which portion, if 
any, the Secretary will attempt to obtain on behalf of the 
claimant.  After the veteran and his representative have been 
given notice as required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), (see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002)), they should be given the opportunity 
to respond.

As a result of development undertaken by the Board, 
additional evidence was received from the veteran.  He did 
not waive consideration of this evidence by the RO; 
therefore, it must be reviewed by the RO and a supplemental 
statement of the case issued addressing this new evidence.  

The veteran's last VA audiological examination was in June 
2003.  In that examination, the examiner addressed a May 2000 
private audiometric examination report, discounting its' 
value in this case.  In response, the same private 
audiologist in July 2003 refuted the statements made by the 
VA examiner, and included a June 2003 private audiometric 
examination report.  The Board finds that the veteran should 
be afforded a current VA audiology examination in order to 
determine the etiology of his hearing loss disability, and to 
evaluate the private examination in light of the additional 
evidence.  

In view of the foregoing, the case is remanded for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2002) and in 38 C.F.R. § 
3.159 (2003) are fully complied with and 
satisfied.  After the veteran and his 
representative have been given notice as 
required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), they should be given 
the opportunity to respond.

2.  The veteran should be afforded a VA 
audiological examination to determine the 
nature, extent and etiology of any 
bilateral hearing loss.  A separate 
opinion should be provided for each ear 
along with the complete rationale for all 
opinions expressed and conclusions 
reached.  All indicated tests and studies 
are to be performed.  Prior to the 
examination, the claims folder must be 
made available to the examiner for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report of the 
examiner.  The examiner is requested to 
address the May 2000 private audiometric 
examination in light of the July 2003 
statement of private audiologist, and the 
accompanying June 2003 private 
audiometric examination.   

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with 
the claims folder.  The veteran is 
hereby advised that failure to report 
for a scheduled VA examination without 
good cause shown may have adverse 
effects on his claim.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case with the law and regulations 
applicable to VCAA and given the 
opportunity to respond thereto.  The RO 
is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




